Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Eric Pearson Lee, a federal prisoner, appeals the district court’s order denying relief on his 28 U.S.C.A. § 2241 (West 2006 & Supp.2011) petition. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Lee v. Johns, No. 5:09-hc-02072-D, 2011 WL 1750799 (E.D.N.C. May 6, 2011). We dispense with oral argument because the *275facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.